Back to Form 8-K [form8-k.htm]
Exhibit 10.12

 
Healthease of Florida, Inc.
 
Medicaid HMO Non-Reform Contract

 
 
AHCA CONTRACT NO. FA905
AMENDMENT NO. 4




 
THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the "Agency" and HEALTHEASE OF
FLORIDA, INC., hereinafter referred to as the "Vendor," or "Health Plan," is
hereby amended as follows:


 
1.
Effective September 1, 2010, Standard Contract, Section II, Item A, the first
sentence is hereby amended to now read as follows:



 
To pay for contracted services according to the conditions of Attachment I and
Attachment II in an amount not to exceed $1,272,357,661.00 (a decrease of
$80,000,000.00), subject to the availability of funds.


 
2.
Effective September 1, 2010, Attachment I, Scope of Services, Capitated Health
Plans, Section E., Method of Payment, Item 1, General, first paragraph, the
third sentence is hereby amended to now read as follows:



 
The Health Plan will be paid through the Agency's Medicaid fiscal agent, in
accordance with the terms of this Contract, a total dollar amount not to exceed
$1,272,357,661.00 (a decrease of $80,000,000.00), subject to the availability of
funds in accordance with Attachment II, Section XIII, Method of Payment.


 
3.  
Effective September 1, 2010, Attachment I, Scope of Services, Capitated Health
Plans, Exhibit 2-NR-A, Medicaid Non-Reform HMO Capitation Rates, Effective
November 1, 2009 - August 31, 2012, is hereby deleted in its entirety and
replaced with Exhibit 2-NR-B, Medicaid Non-Reform HMO Capitation Rates,
Effective September 1, 2010, attached hereto and made a part of this Contract.
All references to Exhibit 2-NR, Medicaid Non-Reform HMO Capitation Rates,
September 1, 2009 - August 31, 2010, shall hereinafter also refer to Exhibit
2-NR-B, as appropriate.



 
4.  
Attachment III, Business Associate Agreement (Rev. Jan 05), is hereby deleted in
its entirety and replaced with Attachment III-A, Business Associate Agreement
(Rev. Aug 09), attached hereto and made a part of the Contract.



 
Unless otherwise stated, this Amendment is effective upon execution by both
parties.


 
All provisions not in conflict with this Amendment are still in effect and are
to be performed at the level specified in the Contract.


 
This Amendment, and all its attachments, are hereby made part of the Contract.


 
This Amendment cannot be executed unless all previous Amendments to this
Contract have been fully executed.


 
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
 
 
 
AHCA Contract No. FA905, Amendment No. 4, Page 1 of 2
 
 
 
 
 
 
Healthease of Florida, Inc.
 
Medicaid HMO Non-Reform Contract

  
 
    IN WITNESS WHEREOF, the parties hereto have caused this eleven (11) page
Amendment (including all attachments) to be executed by their officials
thereunto duly authorized.
 
HEALTHEASE OF FLORIDA, INC.
 
STATE OF FLORIDA, AGENCY FOR
HEALTH CARE ADMINISTRATION



SIGNED
BY:
 
/s/ Thomas L. Tran
 
SIGNED
BY:
 
/s/ Elizabeth Dudek
 
NAME:
 
Thomas Tran
 
 
NAME:
 
Elizabeth Dudek
 
TITLE:
 
Chief Financial Officer
 
 
TITLE:
 
Interim Secretary
 
DATE:
 
October 28, 2010
 
 
DATE
 
10/29/10

 
 
List of Attachments/Exhibits included as part of this amendment:


Specify
Type
 
Letter/
Number
 
 
Description
Attachment I
 
Exhibit 2-NR-B
 
Medicaid Non-Reform HMO Capitation Rates,
Effective September 1, 2010 (5 pages)
Attachment
 
III-A
 
Business Associate Agreement (Rev. Aug 09) (4 Pages)

 
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
 
 
 
 
AHCA Contract No. FA905, Amendment No. 4, Page 2 of 2


 
 

--------------------------------------------------------------------------------

 

ATTACHMENT I
EXHIBIT 2-NR-B

MEDICAID NON-REFORM HMO CAPITATION RATES
ESTIMATED HEALTH PLAN RATES; NOT FOR USE UNLESS APPROVED BY CMS
By Area , Age and Eligibility Category
Effective September 1, 2010
TABLE 1
General Rates:
                                                                             
          TANF
           
           SSI-N
   
SSI-B
            SSI-AB
Area
BTHMO+2MO
3MO-11MO
AGE
 (1 -5)
AGE
 (6-13)
             AGE (14-20)
             AGE (21-54)
AGE
 (55+)
BTHMO+2MO
3MO-11MO
AGE
(1-5)
AGE
(6-13)
AGE
(14-20)
AGE
(21-54)
AGE
 (55+)
 
AGE
 (65-)
 AGE
(65+)
         
Female
Male
Female
Male
                                                             
01
 1,103.55
 170.44
 103.39
 70.36
 139.93
 81.07
 278.65
 170.67
 386.15
 11,506.52
 1,678.34
 439.65
 211.59
 230.56
    745.14
    807.88
 320.87
   95.67
   85.12
02
    948.16
 146.48
   88.91
 61.33
 121.14
 70.52
 240.17
 147.30
 332.21
 10,457.51
 1,523.50
 388.32
 160.65
 184.86
    626.82
    715.31
 277.09
   81.64
   72.69
03
 1,108.68
 171.27
 103.83
 71.09
 141.10
 81.91
 280.33
 171.73
 388.11
 11,489.45
 1,675.99
 440.65
 215.33
 233.74
    750.38
    809.18
 229.32
   83.96
   74.66
04
 1,022.62
 157.96
   95.33
 63.49
 128.31
 73.71
 256.89
 156.72
 356.87
 11,242.18
 1,639.19
 426.43
 197.57
 218.36
    713.38
    783.89
 260.54
   80.05
   71.19
05
 1,205.55
 186.24
 112.96
 77.58
 153.67
 89.31
 305.04
 186.96
 422.17
 13,063.42
 1,905.43
 499.96
 241.92
 263.46
    848.54
    918.28
 151.74
   72.21
   64.22
06
 1,096.74
 169.46
 103.55
 74.31
 143.09
 84.54
 280.52
 173.09
 386.07
 11,708.29
 1,708.31
 451.61
 226.55
 243.81
    775.98
    828.86
 386.23
   71.06
   63.26
07
 1,159.74
 179.10
 107.39
 68.58
 142.49
 80.57
 288.58
 174.97
 402.88
 13,244.78
 1,931.50
 504.42
 238.38
 261.68
    849.37
    926.90
 266.97
   72.87
   64.84
08
 1,012.64
 156.45
   95.27
 66.99
 130.69
 76.63
 257.71
 158.52
 355.60
 11,950.52
 1,743.61
 460.64
 230.39
 248.18
    790.68
    845.49
 317.67
   75.59
   67.24
09
 1,016.29
 156.98
   94.74
 63.11
 127.52
 73.26
 255.31
 155.76
 354.66
 11,796.52
 1,719.59
 444.65
 199.52
 222.97
    736.16
    817.87
 341.27
   80.31
   71.41
10
 1,065.52
 164.61
   99.58
 66.67
 134.01
 77.22
 268.08
 163.75
 372.08
 16,269.53
 2,371.65
 609.89
 266.31
 300.06
 1,001.74
 1,122.26
 259.71
   89.25
   79.39
11
 1,283.55
 198.32
 120.87
 85.47
 166.14
 97.62
 327.10
 201.37
 451.03
 13,439.15
 1,960.17
 513.90
 247.64
 270.06
    870.98
    943.95
 405.76
 118.17
 105.13
 6B*
 1,095.99
 169.35
 103.55
 74.59
 143.28
 84.78
 280.59
 173.24
 385.98
 11,695.23
 1,706.42
 451.20
 226.57
 243.75
    775.55
    828.09
 386.23
   71.06
   63.26

 
TABLE 2
General + Mental Health Rates:
                                                                           
       TANF
           
          SSI-N
   
SSI-B
               SSI-AB
Area
BTHMO+2MO
 3MO-11MO
AGE
(1-5)
  AGE
(6-13)
           AGE (14-20)
         AGE (21-54)
AGE
(55+)
BTHMO+2MO
3MO-11MO
AGE
 (1-5)
AGE
(6-13)
AGE
(14-20)
AGE
(21-54)
AGE
(55+)
 
AGE
(65-)
  AGE (65+)
         
Female
Male
Female
Male
                                                             
01
1,103.67
170.56
105.73
81.42
149.71
90.85
287.59
179.61
392.12
11,509.65
1,681.47
457.13
259.75
268.58
821.78
836.94
330.61
 105.28
   94.73
02
948.26
146.57
90.67
69.69
128.53
77.91
246.93
154.06
336.72
10,462.30
1,528.29
415.08
234.41
243.08
    744.20
759.82
286.83
   91.25
   82.30
03
1,108.80
171.39
106.02
81.49
150.29
 91.10
288.74
180.14
393.73
11,492.19
1,678.73
455.94
257.48
267.01
817.46
834.61
239.06
   93.57
   84.27
04
1,022.75
158.09
   97.80
75.17
138.62
84.03
266.33
166.16
363.18
11,245.71
1,642.73
446.16
251.96
261.28
799.93
816.71
270.28
   89.66
   80.80
05
1,205.68
186.36
115.29
88.61
163.42
99.06
313.97
195.88
428.13
13,066.72
1,908.73
518.41
292.76
303.59
929.46
948.96
161.48
   81.82
   73.83
06
1,096.81
169.54
104.88
80.61
148.66
90.11
285.62
178.19
389.48
11,710.62
1,710.64
464.61
262.37
272.09
    833.00
850.48
395.97
   80.67
   72.87
07
1,159.94
179.29
110.91
85.25
157.22
 95.30
302.05
188.45
411.89
13,248.58
1,935.30
525.62
296.83
307.82
    942.40
962.17
276.71
   82.48
   74.45
08
1,012.73
156.54
96.84
74.43
137.27
83.21
263.72
164.53
359.62
11,952.95
1,746.04
474.22
 267.80
277.72
    850.23
868.07
327.41
   85.20
   76.85
09
1,016.42
157.11
97.19
 74.70
137.77
83.51
264.68
165.13
360.93
11,800.74
1,723.80
468.18
264.39
274.18
    839.41
857.02
351.01
   89.92
   81.02
10
1,065.66
164.75
102.19
79.02
144.92
88.13
278.06
173.73
378.75
16,274.19
2,376.32
635.91
338.03
356.68
 1,115.88
1,165.54
269.45
   98.86
   89.00
11
1,283.65
198.42
122.74
94.34
173.99
105.47
334.27
208.55
455.82
13,442.63
1,963.65
533.32
301.18
312.33
    956.20
976.26
 415.50
 127.78
 114.74
6B*
1,096.06
169.42
104.81
80.56
148.56
90.05
285.42
178.07
389.21
11,697.53
1,708.73
464.09
262.08
271.78
    832.07
849.52
395.97
   80.67
   72.87

 
AHCA Contract No. FA905, Attachment I, Exhibit 2-NR-B, Page 1 of 5


 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT I
EXHIBIT 2-NR-B
MEDICAID NON-REFORM HMO CAPITATION RATES
ESTIMATED HEALTH PLAN RATES; NOT FOR USE UNLESS APPROVED BY CMS
By Area , Age and Eligibility Category
Effective September 1, 2010
 
TABLE 3
General + MH + Dental Rates:
                                                                         
TANF
                 
SSI-N
         
SSI-B
                SSI-AB
Area
BTHM0+2MO
3MO-11MO
AGE
(1-5)
AGE
 (6-13)
                       Age (14-20)
                Age (21-54)
AGE
(55+)
BTHMO+2MO
3MO-11MO
AGE
 (1-5)
AGE
(6-13)
AGE
 (14-20)
AGE
 (21-54)
AGE
 (55+)
 
 AGE
(65-)
AGE (65+)
         
Female
Male
Female
Male
                                                             
01
 1,103.68
    170.57
    106.70
      83.11
    151.35
      92.34
    289.11
    181.27
    395.14
 11,509.68
 1,681.49
    457.99
    260.96
    269.64
    823.35
    839.12
    330.61
    106.44
      95.68
02
    948.26
    146.59
      92.19
      72.33
    131.10
      80.24
    248.93
    156.25
    340.70
 10,462.36
 1,528.32
    416.47
    236.36
    244.80
    746.07
    762.41
    286.83
      92.71
      83.50
03
 1,108.81
    171.41
    109.18
      86.98
    155.64
      95.94
    292.39
    184.16
    401.02
 11,492.32
 1,678.81
    459.27
    262.17
    271.12
    820.46
    838.78
    239.19
      95.87
      86.16
04
 1,022.76
    158.10
      99.66
      78.41
    141.78
      86.88
    269.87
    170.06
    370.24
 11,245.79
 1,642.77
    448.12
    254.71
    263.70
    802.67
    820.53
    271.71
      91.78
      82.54
05
 1,205.70
    186.39
    118.88
      94.87
    169.52
    104.58
    317.62
    199.91
    435.43
 13.066.88
 1,908.82
    522.41
    298.39
    308.53
    931.93
    952.38
    161.73
      84.43
      75.97
06
 1,096.82
    169.56
    107.49
      85.15
    153.09
      94.11
    287.76
    180.55
    393.75
 11,710.73
 1,710.70
    467.53
    266.48
    275.69
    835.29
    853.66
    397.44
      82.66
      74.50
07
 1,159.95
    179.32
    113.79
      90.26
    162.10
      99.71
    304.38
    191.01
    416.54
 13,248.71
 1,935.37
    528.94
    301.51
    311.92
    944.39
    964.94
    277.76
      84.02
      75.71
08
 1,012.75
    156.58
    102.11
      83.61
    146.21
      91.30
    266.84
    167.96
    365.83
 11,953.12
 1,746.13
    478.64
    274.02
    283.17
    852.67
    871.46
    329.65
      87.24
      78.52
09
 1,016.44
    157.14
    100.82
      81.02
    143.93
      89.08
    266.94
    167.62
    365.44
 11,800.87
 1,723.88
    471.62
    269.23
    278.42
    841.30
    859.65
    354.88
      91.75
      82.52
10
 1,065.67
    164.77
    104.38
      82.83
    148.64
      91.49
    278.86
    174.60
    380.33
 16,274.29
 2,376.37
    638.48
    341.66
    359.86
 1,117.14
 1,167.29
    269.66
    100.18
      90.08
11
 1,283.68
    198.45
    128.70
    102.84
    181.23
    112.71
    335.80
    210.23
    458.87
 13,442.65
 1,963.66
    539.08
    308.25
    317.73
    958.80
    979.87
    418.20
    130.64
    117.09
6B*
 1,096.07
    169.44
    107.41
      85.10
    152.99
      94.05
    287.56
    180.43
    393.48
 11,697.65
 1,708.79
    467.01
    266.19
    275.39
    834.36
    852.71
    397.44
      82.66
      74.50

 
TABLE 4
General + MH + Transportation Rates:
                                                                               
 
           TANF
           
SSI-N
     
SSI-B
            SSI-AB
Area
BTHM0+2MO
3MO-11MO
AGE
(1-5)
  AGE
(6-13)
               AGE (14-20)
               AGE (21-54)
AGE
(55+)
BTHMO+2MO
3MO-11MO
AGE
(1-5)
AGE
 (6-13)
AGE
(14-20)
AGE
(21-54)
AGE
(55+)
 
AGE 
(65-)
AGE
 (65+)
         
Female
Male
Female
Male
                                                             
01
 1,109.70
 172.04
 106.78
 82.00
 152.25
 92.51
 291.66
 182.66
 395.97
 11,585.80
 1,729.05
 463.36
 262.83
 276.31
 847.15
 858.94
 339.72
 123.12
 110.04
02
 954.50
 148.11
 91.76
 70.29
 131.17
 79.63
 251.14
 157.22
 340.71
 10,541.00
 1,577.46
 421.52
 237.60
 251.07
 770.42
 782.53
 296.50
 108.33
 96.96
03
 1,115.13
 172.95
 107.13
 82.10
 152.96
 92.84
 293.01
 183.35
 397.78
 11,567.95
 1,726.06
 462.13
 260.56
 274.72
 842.71
 856.48
 247.19
 111.51
 99.67
04
 1,026.52
 159.01
 98.45
 75.53
 140.21
 85.07
 268.87
 168.07
 365.58
 11,298.61
 1,675.78
 450.49
 254.11
 266.66
 817.56
 831.99
 276.69
 104.09
 93.19
05
 1,209.28
 187.25
 115.91
 88.96
 164.94
 100.05
 316.39
 197.70
 430.43
 13,117.26
 1,940.31
 522.54
 294.81
 308.73
 946.30
 963.56
 166.74
 95.16
 85.29
06
 1,100.21
 170.37
 105.47
 80.94
 150.10
 91.05
 287.91
 179.91
 391.65
 11,756.90
 1,739.56
 468.39
 264.25
 276.79
 848.42
 863.84
 401.35
 91.25
 81.96
07
 1,163.70
 180.22
 111.57
 85.61
 158.81
 96.34
 304.59
 190.36
 414.30
 13,301.92
 1,968.61
 529.98
 298.99
 313.24
 960.17
 977.57
 282.37
 93.61
 84.01
08
 1,017.78
 157.78
 97.72
 74.92
 139.40
 84.60
 267.13
 167.09
 362.85
 12,010.74
 1,782.15
 478.95
 270.14
 283.60
 869.49
 884.77
 333.75
 98.36
 88.15
09
 1,021.52
 158.36
 98.08
 75.19
 139.92
 84.92
 268.12
 167.72
 364.19
 11,861.02
 1,761.47
 473.11
 266.84
 280.30
 859.50
 874.43
 357.24
 104.41
 93.47
10
 1,067.13
 165.11
 102.44
 79.16
 145.54
 88.53
 279.05
 174.47
 379.68
 16,285.81
 2,383.57
 636.86
 338.50
 357.86
 1,119.75
 1,168.90
 270.51
 101.82
 91.55
11
 1,286.53
 199.13
 123.25
 94.62
 175.20
 106.26
 336.21
 210.01
 457.66
 13,484.67
 1,989.91
 536.76
 302.89
 316.60
 970.21
 988.40
 420.73
 137.91
 123.43
6B*
 1,099.46
 170.26
 105.40
 80.88
 150.00
 90.99
 287.71
 179.79
 391.38
 11,743.81
 1,737.65
 467.87
 263.96
 276.49
 847.49
 862.89
 401.35
 91.25
 81.96

 
AHCA Contract No. FA905, Attachment I, Exhibit 2-NR-B, Page 2 of 5

 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT I
EXHIBIT 2-NR-B
MEDICAID NON-REFORM HMO CAPITATION RATES
ESTIMATED HEALTH PLAN RATES; NOT FOR USE UNLESS APPROVED BY CMS
By Area , Age and Eligibility Category
Effective September 1, 2010
TABLE 5
General + Transportation Rates:
                                                                   
 
Area
    TANF
                 
SSI-N
         
SSI-B
     SSI-AB
 
BTHMO+2MO
3MO-11MO
AGE
(1-5)
AGE
(6-13)
                  AGE (14-20)
            AGE (21-54)
AGE
(55+)
BTHMO+2MO
3MO-11MO
AGE
(1-5)
AGE
 (6-13)
AGE
(14-20)
AGE
(21-54)
 AGE
(55+)
 
AGE
(65-)
AGE
(65+)
         
Female
Male
Female
Male
                                                             
01
 1,109.57
    171.92
    104.44
      70.94
    142.48
      82.73
    282.72
    173.72
    390.00
 11,582.67
 1,725.92
    445.89
    214.68
      238.30
    770.51
    829.88
    329.98
    113.51
    100.43
02
    954.40
    148.01
      89.99
      61.93
    123.78
      72.24
    244.38
    150.46
    336.20
 10,536.21
 1,572.67
    394.77
    163.84
      192.85
    653.04
    738.03
    286.76
      98.72
      87.35
03
 1,115.01
    172.83
    104.93
      71.70
    143.77
      83.65
    284.60
    174.94
    392.16
 11,565.21
 1,723.32
    446.84
    218.41
      241.45
    775.62
    831.05
    237.45
    101.90
      90.06
04
 1,026.38
    158.88
      95.99
      63.85
    129.90
      74.75
    259.43
    158.63
    359.27
 11,295.08
 1,672.25
    430.76
    199.72
      223.73
    731.01
    799.17
    266.95
      94.48
      83.58
05
 1,209.15
    187.12
    113.58
      77.92
    155.19
      90.30
    307.47
    188.78
    424.47
 13,113.96
 1,937.00
    504.09
    243.97
      268.60
    865.38
    932.88
    157.00
      85.55
      75.68
06
 1,100.13
    170.30
    104.14
      74.63
    144.52
      85.48
    282.81
    174.81
    388.24
 11,754.57
 1,737.23
    455.39
    228.43
      248.51
    791.41
    842.22
    391.61
      81.64
      72.35
07
 1,163.51
    180.03
    108.05
      68.94
    144.08
      81.61
    291.12
    176.88
    405.29
 13,298.12
 1,964.82
    508.78
    240.54
      267.10
    867.14
    942.29
    272.63
      84.00
      74.40
08
 1,017.70
    157.70
      96.15
      67.48
    132.83
      78.02
    261.11
    161.08
    358.83
 12,008.31
 1,779.72
    465.37
    232.72
      254.06
    809.94
    862.19
    324.01
      88.75
      78.54
09
 1,021.39
    158.23
      95.63
      63.60
    129.67
      74.67
    258.75
    158.34
    357.92
 11,856.81
 1,757.25
   449.58
    201.96
      229.10
    756.26
    835.28
    347.50
      94.80
      83.86
10
 1,066.98
    164.97
      99.84
      66.81
    134.63
      77.62
    269.07
    164.49
    373.01
 16,281.15
 2,378.91
    610.84
    266.78
      301.24
 1,005.61
 1,125.62
    260.77
      92.21
      81.94
11
 1,286.43
    199.02
    121.37
      85.75
    167.36
      98.42
    329.04
    202.83
    452.87
 13,481.19
 1,986.43
    517.33
    249.34
      274.34
    885.00
    956.09
    410.99
    128.30
    113.82
6B*
 1,099.39
    170.19
    104.14
      74.91
    144.72
      85.71
    282.88
    174.96
    388.15
 11,741.51
 1,735.34
    454.99
    228.45
      248.46
    790.97
    841.45
    391.61
      81.64
      72.35

 
TABLE 6
General + Dental Rates:
                                                                           
     TANF
                 
SSI-N
         
SSI-B
  SSI-AB
Area
BTHMO2MO
3MO-11MO
AGE
(1-5)
AGE
 (6-13)
AGE (14-20)
AGE (21-54)
AGE
(55+)
BTHMO+2MO
3MO-11MO
AGE
 (1-5)
AGE
 (6-13)
 AGE
(14-20)
 AGE
(21-54)
AGE
(55+)
 
AGE
 (65-)
AGE
(65+)
         
Female
Male
Female
Male
                                                             
01
 1,103.55
    170.44
    104.36
      72.05
    141.58
      82.56
    280.16
    172.33
    389.17
 11,506.55
 1,678.36
    440.52
    212.80
      231.63
    746.70
    810.05
    320.87
      96.83
      86.07
02
    948.17
    146.49
      90.42
      63.97
    123.71
      72.85
    242.17
    149.49
    336.18
 10,457.56
 1,523.53
    389.71
    162.61
      186.58
    628.69
    717.91
    277.09
      83.10
      73.89
03
 1,108.69
    171.29
    106.98
      76.58
    146.45
      86.75
    283.98
    175.75
    395.40
 11,489.58
 1,676.07
    443.98
    220.02
      237.85
    753.38
    813.35
    229.45
      86.26
      76.55
04
 1,022.63
    157.97
      97.19
      66.73
    131.46
      76.57
    260.43
    160.62
 363.93
 11,242.25
 1,639.24
    428.39
    200.33
      220.78
    716.12
    787.71
    261.97
      82.17
      72.93
05
 1,205.57
    186.26
    116.55
      83.84
    159.77
      94.82
    308.70
    190.99
    429.47
 13,063.57
 1,905.51
    503.96
    247.55
      268.40
    851.01
    921.70
    151.99
      74.82
      66.36
06
 1,096.75
    169.48
    106.15
      78.85
    147.52
      88.54
    282.66
    175.45
    390.34
 11,708.40
 1,708.37
    454.53
    230.66
      247.41
    778.27
    832.04
    387.70
      73.05
      64.89
07
 1,159.76
    179.12
    110.27
      73.59
    147.37
      84.98
    290.91
    177.54
    407.53
 13,244.91
 1,931.57
    507.73
    243.05
      265.78
    851.36
    929.66
    268.02
      74.41
      66.10
08
 1,012.67
    156.49
    100.54
      76.17
    139.63
      84.72
    260.82
    161.95
    361.81
 11,950.69
 1,743.70
    465.06
    236.61
      253.63
    793.12
    848.88
    319.91
      77.63
      68.91
09
 1,016.31
    157.00
      98.37
      69.43
    133.68
      78.83
    257.57
    158.25
    359.17
 11,796.65
 1,719.66
    448.08
    204.36
      227.21
    738.06
    820.50
    345.14
      82.14
      72.91
10
 1,065.53
    164.63
    101.77
      70.49
    137.73
      80.58
    268.88
    164.62
    373.66
 16,269.63
 2,371.71
    612.46
    269.94
      303.24
 1,003.00
 1,124.01
    259.92
      90.57
 80.47
11
 1,283.58
    198.34
    126.83
      93.96
    173.39
    104.87
    328.62
    203.05
    454.07
 13,439.17
 1,960.18
    519.65
    254.70
      275.46
    873.58
    947.55
    408.46
    121.03
    107.48
6B*
 1,096.01
    169.37
    106.15
      79.13
    147.71
      88.78
    282.74
    175.60
    390.25
 11,695.34
 1,706.48
    454.12
    230.68
      247.36
    777.84
    831.28
    387.70
      73.05
      64.89

 
AHCA Contract No. FA905, Attachment I, Exhibit 2-NR-B, Page 3 of 5

 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT I
EXHIBIT 2-NR-B
MEDICAID NON-REFORM HMO CAPITATION RATES
ESTIMATED HEALTH PLAN RATES; NOT FOR USE UNLESS APPROVED BY CMS
By Area, Age and Eligibility Category
Effective September 1, 2010
TABLE 7
General + Dental + Transportation Rates:
                                                                         
    TANF
                 
SSI-N
         
SSI-B
    SSI-AB
Area
BTHMO+2MO
3MO-11MO
AGE
(1-5)
AGE
(6-13)
             AGE (14-20)
      AGE (21-54)
AGE
 (55+)
BTHMO+2MO
3MO-11MO
AGE
(1-5)
AGE
(6-13)
AGE
(14-20)
AGE
(21-54)
AGE
(55+)
 
   AGE
(65-)
AGE
 (65+)
         
Female
Male
Female
Male
                                                             
01
 1,109.58
    171.92
    105.41
      72.63
    144.12
      84.22
    284.23
    175.38
    393.02
 11,582.70
 1,725.94
    446.75
    215.89
    239.36
    772.07
    832.05
    329.98
    114.67
    101.38
02
    954.41
    148.02
      91.51
      64.57
    126.35
      74.57
 246.38
    152.66
    340.17
 10,536.26
 1,572.70
    396.15
    165.80
 194.57
    654.91
    740.62
    286.76
    100.18
      88.55
03
 1,115.03
    172.85
    108.08
      77.19
    149.12
      88.49
    288.25
    178.96
    399.44
 11,565.34
 1,723.39
    450.17
    223.09
    245.56
    778.63
    835.22
    237.58
    104.20
      91.95
04
 1,026.39
    158.89
      97.85
      67.09
    133.05
      77.60
    262.97
    162.53
    366.34
 11,295.15
 1,672.29
    432.72
    202.48
    226.15
    733.76
    802.99
    268.38
      96.60
      85.32
05
 1,209.17
    187.15
    117.18
      84.18
    161.29
      95.82
    311.13
    192.81
    431.77
 13,114.11
 1,937.09
    508.09
    249.60
    273.54
    867.85
    936.30
    157.25
      88.16
      77.82
06
 1,100.15
    170.32
    106.74
      79.17
    148.95
      89.48
    284.95
    177.17
    392.51
 11,754.68
 1,737.29
    458.31
    232.54
    252.12
    793.70
    845.40
    393.08
      83.63
      73.98
07
 1,163.52
    180.05
    110.92
      73.95
    148.96
      86.02
    293.45
    179.44
    409.93
 13,298.25
 1,964.89
 512.09
 245.22
    271.20
    869.14
    945.06
    273.68
      85.54
      75.66
08
 1,017.72
    157.74
    101.42
      76.66
    141.77
       86.12
 264.23
    164.51
    365.04
 12,008.48
 1,779.81
    469.79
    238.94
    259.52
    812.38
    865.57
    326.25
      90.79
      80.21
09
 1,021.41
    158.26
      99.26
      69.92
    135.83
      80.24
    261.01
    160.83
    362.43
 11,856.94
 1,757.32
 453.01
    206.80
    233.34
    758.15
    837.91
    351.37
      96.63
      85.36
10
 1,067.00
    164.99
    102.03
      70.63
    138.35
      80.99
    269.87
    165.36
    374.60
 16,281.25
 2,378.97
    613.41
    270.41
    304.43
 1,006.87
 1,127.37
    260.98
      93.53
       83.02
11
 1,286.46
    199.05
    127.33
      94.24
    174.60
 105.66
 330.57
    204.51
    455.91
 13,481.21
 1,986.45
     523.09
    256.41
    279.74
    887.60
    959.70
    413.69
    131.16
    116.17
6B*
 1,099.40
    170.21
    106.74
      79.45
    149.14
      89.71
    285.03
    177.32
    392.42
 11,741.62
 1,735.40
 457.91
    232.56
    252.06
    793.27
    844.64
    393.08
      83.63
      73.98

 
TABLE 8
General + Mental Health + Dental + Transportation Rates:
                                                                   
   TANF
                 
SSI-N
         
SSI-B
      SSI-AB
Area
BTHMO+2MO
3MO-11MO
AGE
(1-5)
AGE
(6-13)
AGE (14-20)
AGE (21-54)
AGE
 (55+)
BTHMO+2MO
3MO-11MO
AGE
 (1-5)
AGE
(6-13)
AGE
 (14-20)
AGE
 (21-54)
AGE (55+)
 
AGE
(65-)
AGE
 (65+)
         
Female
Male
Female
Male
                                                             
01
 1,109.70
    172.05
    107.75
      83.69
    153.90
      94.00
    293.17
    184.33
    398.99
 11,585.83
 1,729.07
    464.22
    264.05
    277.38
    848.72
    861.11
    339.72
    124.28
    110.99
02
    954.51
    148.12
      93.27
      72.93
    133.74
      81.96
    253.14
    159.41
    344.69
 10,541.05
 1,577.49
    422.91
    239.55
    252.79
    772.29
    785.13
    296.50
    109.79
      98.16
03
 1,115.15
    172.97
    110.28
      87.59
    158.31
      97.68
    296.66
    187.37
    405.06
 11,568.08
 1,726.13
    465.46
    265.24
    278.83
    845.71
    860.65
    247.32
    113.81
    101.56
04
 1,026.52
    159.03
    100.31
      78.77
    143.37
      87.92
    272.41
    171.97
    372.65
 11,298.69
 1,675.83
 452.44
 256.86
    269.08
    820.31
    835.81
    278.12
    106.21
      94.93
05
 1,209.29
    187.28
    119.51
      95.22
    171.04
    105.57
    320.05
    201.73
    437.73
 13,117.42
 1,940.39
    526.54
    300.44
    313.67
    948.76
    966.98
    166.99
      97.77
      87.43
06
 1,100.22
    170.39
    108.08
      85.48
    154.52
 95.05
    290.05
    182.27
    395.92
 11,757.01
 1,739.62
    471.31
    268.37
    280.40
    850.72
    867.02
    402.82
      93.24
      83.59
07
 1,163.72
    180.24
    114.44
      90.62
    163.69
    100.75
    306.92
    192.92
    418.94
 13,302.05
 1,968.69
    533.30
    303.67
    317.34
    962.16
    980.33
    283.42
      95.15
      85.27
06
 1,017.81
    157.82
    102.99
      84.09
    148.34
      92.69
    270.25
 170.52
    369.06
 12,010.91
 1,782.24
    483.36
    276.36
    289.05
    871.93
    888.15
    335.99
    100.40
      89.82
09
 1,021.54
    158.39
    101.70
      81.51
    146.08
      90.49
    270.38
    170.21
    368.70
 11,861.16
 1,761.54
    476.55
    271.67
    284.55
    861.40
    877.05
    361.11
    106.24
      94.97
10
 1,067.14
 165.13
    104.63
      82.97
    149.26
      91.90
    279.85
    175.34
    381.27
 16,285.91
 2,383.63
    639.43
    342.13
    361.04
 1,121.01
 1,170.64
    270.72
    103.14
      92.63
11
 1,286.56
    199.16
    129.20
    103.11
    182.45
    113.50
    337.74
    211.69
    460.71
 13,484.69
 1,989.93
    542.51
    309.95
    322.01
    972.81
    992.01
    423.43
    140.77
    125.78
6B*
 1,099.47
    170.27
    108.00
       85.42
    154.42
      94.99
    289.85
    182.15
    395.65
 11,743.93
 1,737.71
    470.79
    268.07
    280.10
    849.79
    866.07
    402.82
      93.24
      83.59

 
AHCA Contract No. FA905, Attachment I, Exhibit 2-NR-B, Page 4 of 5

 
 

--------------------------------------------------------------------------------

 

ATTACHMENT I
EXHIBIT 2-NR-B
MEDICAID NON-REFORM HMO CAPITATION RATES
ESTIMATED HEALTH PLAN RATES; NOT FOR USE UNLESS APPROVED BY CMS
By Area , Age and Eligibility Category
Effective September 1, 2010
 
 



Area                     Corresponding Counties
Area 1                   Escambia, Okaloosa, Santa Rosa, Walton
Area 2                   Bay, Calhoun, Franklin, Gadsden, Gulf, Holmes, Jackson,
Jefferson, Leon, Liberty, Madison, Taylor, Washington, Wakulla
Area 3                   Alachua, Bradford, Citrus, Columbia, Dixie, Gilchrist,
Hamilton, Hernando, Lafayette, Lake, Levy, Marion, Putnam, Sumter, Suwannee,
Union
Area 4                   Baker, Clay, Duval, Flagler, Nassau, St. Johns, Volusia
Area 5                   Pasco, Pinellas
Area 6                   Hardee, Highlands, Manatee, Polk
Area 6B*              Hillsborough
Area 7                   Brevard, Orange, Osceola, Seminole
Area 8                   Charlotte, Collier, De Soto, Glades, Hendry, Lee,
Sarasota
Area 9                   Indian River, Okeechobee, St. Lucie, Martin, Palm Beach
Area 10                 Broward
Area 11                 Dade, Monroe


 
AHCA Contract No. FA905, Attachment I, Exhibit 2-NR-B, Page 5 of 5

 
 

--------------------------------------------------------------------------------

 

ATTACHMENT III-A
 
BUSINESS ASSOCIATE AGREEMENT
 
The parties to this Attachment agree that the following provisions constitute a
business associate agreement for purposes of complying with the requirements of
the Health Insurance Portability and Accountability Act of 1996 (HIPAA). This
Attachment is applicable if the Vendor is a business associate within the
meaning of the Privacy and Security Regulations, 45 C.F.R. 160 and 164.
 
The Vendor certifies and agrees as to abide by the following:

 
1.
Definitions. Unless specifically stated in this Attachment, the definition of
the terms contained herein shall have the same meaning and effect as defined in
45 C.F.R. 160 and 164.

 
 
 1.a. 
Protected Health Information. For purposes of this Attachment, protected health
information shall have the same meaning and effect as defined in 45 C.F.R. 160
and 164, limited to the information created, received, maintained or transmitted
by the Vendor from, or on behalf of, the Agency.

 
 
 1.b.
Security Incident. For purposes of this Attachment, security incident shall mean
any event resulting in computer systems, networks, or data being viewed,
manipulated, damaged, destroyed or made inaccessible by an unauthorized
activity. See National Institute of Standards and Technology (NIST) Special
Publication 800-61, "Computer Security Incident Handling Guide," for more
information.

 
2.
Applicability of HITECH and HIPAA Privacy Rule and Security Rule Provisions. As
provided by federal law, Title XIII of the American Recovery and Reinvestment
Act of 2009 (ARRA), also known as the Health Information Technology Economic and
Clinical Health (HITECH) Act, requires a Business Associate (Vendor) that
contracts with the Agency, a HIPAA covered entity, to comply with the provisions
of the HIPAA Privacy and Security Rules (45 C.F.R. 160 and 164).

 
3.
Use and Disclosure of Protected Health Information. The Vendor shall not use or
disclose protected health information other than as permitted by this Contract
or by federal and state law. The Vendor will use appropriate safeguards to
prevent the use or disclosure of protected health information for any purpose
not in conformity with this Contract and federal and state law. The Vendor will
implement administrative, physical, and technical safeguards that reasonably and
appropriately protect the confidentiality, integrity, and availability of
electronic protected health information the Vendor creates, receives, maintains,
or transmits on behalf of the Agency.

 
4.
Use and Disclosure of Information for Management. Administration, and Legal
Responsibilities. The Vendor is permitted to use and disclose protected health
information received from the Agency for the proper management and
administration of the Vendor or to carry out the legal responsibilities of the
Vendor, in accordance with 45 C.F.R. 164.504(e)(4).  Such disclosure is only
permissible where required by law, or where the



AHCA Contract No. FA905, Attachment III-A, Page 1 of 4
AHCA Form 2100-0017 (Rev, AUG 09)

 
 

--------------------------------------------------------------------------------

 

Vendor obtains reasonable assurances from the person to whom the protected
health information is disclosed that: (1) the protected health information will
be held confidentially, (2) the protected health information will be used or
further disclosed only as required by law or for the purposes for which it was
disclosed to the person, and (3) the person notifies the Vendor of any instance
of which it is aware in which the confidentiality of the protected health
information has been breached.

 
5.
Disclosure to Third Parties. The Vendor will not divulge, disclose, or
communicate protected health information to any third party for any purpose not
in conformity with this Contract without prior written approval from the Agency.
The Vendor shall ensure that any agent, including a subcontractor, to whom it
provides protected health information received from, or created or received by
the Vendor on behalf of, the Agency agrees to the same terms, conditions, and
restrictions that apply to the Vendor with respect to protected health
information.

 
6.
Access to Information. The Vendor shall make protected health information
available in accordance with federal and state law, including providing a right
of access to persons who are the subjects of the protected health information in
accordance with 45 C.F.R. 164.524.

 
7.
Amendment and Incorporation of Amendments. The Vendor shall make protected
health information available for amendment and to incorporate any amendments to
the protected health information in accordance with 45 C.F.R. 164.526.

 
8.
Accounting for Disclosures. The Vendor shall make protected health information
available as required to provide an accounting of disclosures in accordance with
45 C.F.R. 164.528. The Vendor shall document all disclosures of protected health
information as needed for the Agency to respond to a request for an accounting
of disclosures in accordance with 45 C.F.R. 164.528.

 
9.
Access to Books and Records. The Vendor shall make its internal practices,
books, and records relating to the use and disclosure of protected health
information received from, or created or received by the Vendor on behalf of the
Agency, available to the Secretary of the Department of Health and Human
Services or the Secretary's designee for purposes of determining compliance with
the Department of Health and Human Services Privacy Regulations.

 
10.
Reporting. The Vendor shall make a good faith effort to identify any use or
disclosure of protected health information not provided for in this Contract.

 
 
 
 10.a. 
To Agency. The Vendor will report to the Agency, within ten (10) business days
of discovery, any use or disclosure of protected health information not provided
for in this Contract of which the Vendor is aware. The Vendor will report to the
Agency, within twenty-four (24) hours of discovery, any security incident of
which the Vendor is aware. A violation of this paragraph shall be a material
violation of this Contract. Such notice shall include the identification of each
individual   whose   unsecured   protected   health   information   has   been,   or  is
reasonably believed by the Vendor to have been, accessed, acquired, or disclosed
during such breach.

 
AHCA Contract No. FA905, Attachment III-A, Page 2 of 4
AHCA Form 2100-0017 (Rev. AUG 09)

 
 

--------------------------------------------------------------------------------

 
 
 
 10.b. 
To Individuals. In the case of a breach of protected health information
discovered by the Vendor, the Vendor shall first notify the Agency of the
pertinent details of the breach and upon prior approval of the Agency shall
notify each individual whose unsecured protected health information has been, or
is reasonably believed by the Vendor to have been, accessed, acquired or
disclosed as a result of such breach. Such notification shall be in writing by
first-class mail to the individual (or the next of kin if the individual is
deceased) at the last known address of the individual or next of kin,
respectively, or, if specified as a preference by the individual, by electronic
mail. Where there is insufficient, or out-of-date contract information
(including a phone number, email address, or any other form of appropriate
communication) that precludes written (or, if specifically requested,
electronic) notification to the individual, a substitute form of notice shall be
provided, including, in the case that there are 10 or more individuals for which
there is insufficient or out-of-date contact information, a conspicuous posting
on the Web site of the covered entity involved or notice in major print of
broadcast media, including major media in the geographic areas where the
individuals affected by the breach likely reside. In any case deemed by the
Vendor to require urgency because of possible imminent misuse of unsecured
protected health information, the Vendor may also provide information to
individuals by telephone or other means, as appropriate.

 
 
 10.c. 
To Media. In the case of a breach of protected health information discovered by
the Vendor where the unsecured protected health information of more than 500
persons is reasonably believed to have been, accessed, acquired, or disclosed,
after prior approval by the Agency, the Vendor shall provide notice to prominent
media outlets serving the State or relevant portion of the State involved.

 
 
 10.d. 
To Secretary of Health and Human Services. The Vendor shall cooperate with the
Agency to provide notice to the Secretary of Health and Human Services of
unsecured protected health information that has been acquired or disclosed in a
breach. If the breach was with respect to 500 or more individuals, such notice
must be provided immediately. If the breach was with respect to less than 500
individuals, the Vendor may maintain a log of such breach occurring and annually
submit such log to the Agency so that it may satisfy its obligation to notify
the Secretary of Health and Human Services documenting such breaches occurring
in the year involved.

 
 
 10.e. 
Content of Notices. All notices required under this Attachment shall include the
content set forth Section 13402(f), Title XIII of the American Recovery and
Reinvestment Act of 2009, except that references therein to a "covered entity"
shall be read as references to the Vendor.

 
AHCA Contract No. FA905, Attachment III-A, Page 3 of 4
AHCA Form 2100-0017 (Rev. AUG 09)

 
 

--------------------------------------------------------------------------------

 
 
 
 10.f. 
Financial Responsibility. The Vendor shall be responsible for all costs related
to the notices required under this Attachment.

 
11.
Mitigation. Vendor shall mitigate, to the extent practicable, any harmful effect
that is known to the Vendor of a use or disclosure of protected health
information in violation of this Attachment.

 
12.      Termination.   Upon the Agency's discovery of a material breach of this
Attachment, the Agency shall have the right to terminate this Contract.
 
 
 12.a. 
Effect of Termination. At the termination of this Contract, the Vendor shall
return all protected health information that the Vendor still maintains in any
form, including any copies or hybrid or merged databases made by the Vendor; or
with prior written approval of the Agency, the protected health information may
be destroyed by the Vendor after its use. If the protected health information is
destroyed pursuant to the Agency's prior written approval, the Vendor must
provide a written confirmation of such destruction to the Agency. If return or
destruction of the protected health information is determined not feasible by
the Agency, the Vendor agrees to protect the protected health information and
treat it as strictly confidential.

 

 



The Vendor has caused this Attachment to be signed and delivered by its duly
authorized representative, as of the date set forth below.
 
Vendor Name:
 


/s/ Thomas L. Tran
 
October 28, 2010
 
Signature
 
Date
         
 
/s/ Thomas L. Tran, Chief Financial Officer
     
Name and Title of Authorized Signer
     

 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
 
 
 
 
 
 
 
 
AHCA Contract No. FA905, Attachment III-A, Page 4 of 4
AHCA Form 2100-0017 (Rev. AUG 09)